REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, neither alone nor in combination, is deemed to fairly or reasonably teach or suggest the instantly claimed determining … the target power or the target torque, used to control the energy conversion device, based on the operational data, the mechanical losses and the electrical losses, wherein the determined target power or target torque are associated with operation of the power conversion device in such a way that the total losses of the energy conversion device are reduced below the total losses of the energy conversion device to be expected if an aerodynamic efficiency of the energy conversion device were maximized, thereby also being associated with operation of the energy conversion device in such a way that a steady-state output power of the energy conversion device is increased above the output power of the energy conversion device to be expected if the aerodynamic efficiency of the energy conversion device were maximized at otherwise identical operating conditions, wherein the total losses … include the mechanical losses and the electrical losses (or similar language in each of the independent claims), when such limitations are taken in the context of and in combination with the other instantly claimed elements of Applicant’s invention, and in view of Applicant’s remarks in response to the previous Office action (received 31 January 2022, page 14).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MNVB
2/11/22
/M.N. Von Buhr/Primary Examiner, Art Unit 2117